             Case 4:20-cv-07810-JSW Document 43-2 Filed 11/20/20 Page 1 of 2




1
2
3
4
5
6
7
8
9
10                              UNITED STATES DISTRICT COURT
11                           NORTHERN DISTRICT OF CALIFORNIA
12                                      OAKLAND DIVISION
13
      UNITED STATES OF AMERICA,                             Case No.: 4:20-cv-07810-JSW
14
15                        Plaintiff                         [PROPOSED] ORDER RE
                    v.                                      AMINISTRATIVE MOTION FOR
16                                                          AN EXPEDITED CASE
                                                            MANAGEMENT CONFERENCE
17    VISA INC. and PLAID INC.,
18                                                          Judge: Hon. Jeffrey S. White
                          Defendants.
19
20
21          Having considered Defendants’ Administrative          Motion    for an Expedited      Case

22   Management Conference, and Plaintiff’s Statement in Support thereof,

23          IT IS HEREBY ORDERED that Defendants’ Administrative Motion for an Expedited

24   Case Management Conference is GRANTED. A case management conference is scheduled for

25   ____________________________.

26          THE PARTIES ARE FURTHER ORDERED to meet and confer, prepare, and submit a

27   Joint Case Management Conference Statement that conforms to all elements requested in the

28   “Standing Order for All Judges of the Northern District of California – Contents of Joint Case
                                                    -1-
      [PROPOSED] ORDER RE ADMINIST RAT IVE MOT ION FOR AN EXPEDIT ED CASE MANAGEMENT CONFERENCE
                                                                            Case No. 4:20-cv-07810-JSW
             Case 4:20-cv-07810-JSW Document 43-2 Filed 11/20/20 Page 2 of 2




1    Management Statement,” and Civil Local Rule 16-9, no later than five (5) days in advance of the
2    Case Management Conference.
3           IT SO ORDERED.
4
5    Dated: ________________                              _____________________________
                                                          HONORABLE JEFFREY S. WHITE
6                                                         United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
      [PROPOSED] ORDER RE ADMINIST RAT IVE MOT ION FOR AN EXPEDIT ED CASE MANAGEMENT CONFERENCE
                                                                            Case No. 4:20-cv-07810-JSW
